Citation Nr: 0018445	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  92-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.  

2.  Entitlement to service connection for low back syndrome.  

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to a disability rating greater than 20 
percent for traumatic arthritis of the left knee, residuals 
of a shell fragment wound.  

5.  Entitlement to a disability rating greater than 10 
percent for shrapnel wound to the right thigh and right 
pelvis with retained foreign body, Muscle Group XV.  

6.  Entitlement to a disability rating greater than 10 for 
shrapnel wound to the left thigh with retained foreign body, 
Muscle Group XIII.  

7.  Entitlement to a disability rating greater than 10 
percent for shrapnel wound to the right calf with retained 
foreign body, Muscle Group XI.    
8.  Entitlement to a disability rating greater than 10 
percent for shrapnel wound to the left leg with retained 
foreign body, Muscle Group XI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The veteran's claims folder was 
subsequently transferred to the RO in Phoenix, Arizona.

The case returns to the Board following remands to the RO in 
October 1994, May 1997, and March 1999. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's DJD of the cervical spine and any service-
connected disability.  

2.  There is no competent medical evidence of a nexus between 
the veteran's low back syndrome and his period of service or 
any service-connected disability.    
3.  There is no competent medical evidence of a nexus between 
the veteran's right hip disorder and his alleged left hip 
disorder and any service-connected disability.    

4.  The left knee disability is manifested by normal or 
nearly normal extension with flexion to 100 degrees, limited 
to 50 degrees by pain.  Subjectively, the veteran complains 
of left knee pain, occasional swelling, buckling, and 
popping.  Objectively, there is diffuse tenderness about the 
entire knee area, evidence of left thigh and calf atrophy, 
some weakness in the quadriceps, and X-rays evidence of 
degenerative changes and retained metallic fragments.  There 
is no objective evidence of joint deformity, swelling, 
incoordination, crepitation, or muscle spasm. 

5.  The right thigh and right pelvis disability is primarily 
manifested by subjective complaints of constant pain, 
occasional intense cramping, and sensitive scars, as well as 
objective evidence of retained metallic body around the right 
ischium with some associated pain and limitation of hip 
motion, some quadriceps weakness, and slight tenderness to 
palpation over the thigh.  There is no evidence of impaired 
muscle tone, swelling, or tissue loss in the right thigh, 
tenderness in the groin or the upper trochanteric regions, or 
atrophy or tissue loss in the buttock.  

6.  The left thigh disability is primarily manifested by 
subjective complaints of constant pain, occasional intense 
cramping, and sensitive scars.  Objectively, the evidence 
revealing some limitation of hip motion due to pain 
associated with the retained metallic body around the left 
ischium, some weakness in the quadriceps, some atrophy when 
compared to the right, and slight tenderness in the area of 
the scars.  There is no evidence of impaired muscle tone, 
swelling, or tissue loss in the right thigh, no tenderness to 
palpation in the groin or the upper trochanteric regions, and 
no atrophy or tissue loss in the buttock.     
 
7.  The right calf disability is manifested by subjective 
complaints of constant pain and sensitive scars, and 
objective evidence reveals of slight soft tissue loss, slight 
tenderness around the scar region, and a scar that is 
adherent to the underlying muscle.  There is no impaired 
muscle tone, swelling, or pain on movement.       

8.  The left calf disability is manifested by subjective 
complaints of constant pain and sensitive scars, and 
objective evidence of some atrophy when compared to the right 
calf, slight tenderness about the areas of the scars, and a 
scar that is adherent to the underlying muscle.  There is no 
impaired muscle tone, swelling, or pain on movement.      


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for DJD of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for low back syndrome is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a bilateral hip disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The criteria for a disability rating greater than 20 
percent for traumatic arthritis of the left knee, residuals 
of a shell fragment wound, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 
(1999).   

5.  The criteria for a disability rating greater than 10 
percent for a shrapnel wound to the right thigh and right 
pelvis with retained foreign body, Muscle Group XV, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 4.73, Diagnostic 
Code 5315 (1999); 38 C.F.R. §§ 4.50, 4.54, 4.55, 4.56, 4.73, 
Diagnostic Code 5315 (1996).   

6.  The criteria for a disability rating greater than 10 for 
shrapnel wound to the left thigh with retained foreign body, 
Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.55, 4.56, 4.73, Diagnostic Code 5313 (1999); 38 C.F.R. 
§§ 4.50, 4.54, 4.55, 4.56, 4.73, Diagnostic Code 5313 (1996).

7.  The criteria for a disability rating greater than 10 
percent for a shrapnel wound to the right calf with retained 
foreign body, Muscle Group XI, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(1999); 38 C.F.R. §§ 4.50, 4.54, 4.55, 4.56, 4.73, Diagnostic 
Code 5311 (1996).  

8.  The criteria for a disability rating greater than 10 
percent for shrapnel wound to the left leg with retained 
foreign body, Muscle Group XI, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(1999); 38 C.F.R. §§ 4.50, 4.54, 4.55, 4.56, 4.73, Diagnostic 
Code 5311 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).   

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

In this case, the veteran seeks service connection for 
disorders of the cervical spine, lumbar spine, and bilateral 
hips.  In his December 1990 informal claim, he specifically 
indicated that he thought the hip disorders were secondary to 
his service-connected leg disabilities, that the lower back 
disorder was related to pelvic tilt, and that the cervical 
disorder was related to his lower back problems.

The veteran is presently service connected and in receipt of 
a 50 percent disability rating for post-traumatic stress 
disorder (PTSD), a 20 percent rating for residuals of shell 
fragment wound with traumatic arthritis of the left knee, a 
10 percent rating for residuals of a shell fragment wound, 
left thigh with retained foreign body, a 10 percent rating 
for residuals of a shell fragment wound, left leg, with 
retained foreign body, a 10 percent rating for residuals of a 
shell fragment wound, right thigh and pelvis with retained 
foreign body, a 10 percent rating for residuals of a shell 
fragment wound, right calf, with retained foreign body, a 
noncompensable (0 percent) rating for residuals of shell 
fragment wounds, a noncompensable (0 percent) rating for 
residuals of shell fragment wounds, left foot, a 
noncompensable (0 percent) rating for residuals of shell 
fragment wounds, right foot, and a noncompensable (0 percent) 
rating for traumatic arthritis, right knee.

The medical evidence reveals current diagnoses of DJD of the 
cervical spine and the lumbar spine that are supported by X-
ray evidence of degenerative changes.  Although later films 
were interpreted as showing no bony or joint pathology, the 
December 1994 VA orthopedic examiner offered a diagnosis of 
right hip DJD based on January 1993 X-rays.  For purposes of 
determining whether the claim is well grounded, the Board 
finds this evidence satisfies the requirement for medical 
evidence of a current disability.  

However, a review of the claims folder finds no such evidence 
concerning the left hip.  The only diagnosis concerning the 
left hip is pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (2000).  According to the evidence of record, 
the pain in question appears to be related to a retained 
foreign body in the musculature near the ischium.  However, 
the Board emphasizes that the veteran is already compensated 
for any resulting disability through the service-connected 
disabilities from shell fragment wounds.  Because there is no 
medical evidence of a current left hip disability, that claim 
is not well grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).
    
Ultimately, the Board finds that the claims for secondary 
service connection for the cervical spine, the lumbar spine, 
and the right hip are also not well grounded because there is 
no medical evidence showing that any of the service-connected 
disabilities of the lower extremities caused or aggravated 
the current cervical, lumbar, or right hip disorders.  For 
example, the April 1996 VA orthopedic examiner stated that 
the veteran's multiple complaints, in addition to the soft 
tissue wounds in the lower extremities, did not appear to be 
directly related to the lower extremity fragment wounds.  In 
addition, the October 1997 VA orthopedic examiner opined that 
the complaints referable to the lower back, which included 
the hip complaints, and the cervical spine were probably 
related to the normal aging process.  He stated that the 
service-connected disabilities of the lower extremities did 
not cause or aggravate the cervical spine or lumbar spine 
disorders.  The examiner affirmed this opinion in his October 
1999 VA orthopedic examination report.  

The veteran has related his own belief that his neck, back, 
and hip problems are the result of his service-connected 
shell fragment wounds.  However, there is no evidence to 
suggest that the veteran is trained in medicine.  Therefore, 
as a lay person, he is competent to relate and describe 
symptoms, but he is not competent to offer an opinion on a 
matter that requires medical knowledge, such as a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the veteran's personal 
opinion as to the relationship between the service-connected 
disabilities and the claimed disorders of the cervical spine, 
lumbar spine, and hips, is not competent medical evidence 
required to establish a well grounded claim.     

Finally, the Board notes that review of service medical 
records reveals complaints of low back pain.  Therefore, 
although the veteran has only asserted entitlement to service 
connection for a lumbar spine disorder on a secondary basis, 
the claim should also be considered on a direct basis.  The 
September 1965 pre-induction examination report indicates 
that the veteran was disqualified for induction at that time 
due to a low back sprain injury.  He continued to have low 
back pain at the time of the March 1966 pre-induction 
physical.  Therefore, it is reasonable to state that the 
veteran had low back problems prior to his entrance to active 
duty.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In that 
case, service connection must be predicated on aggravation in 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, 
even considering the issue on this basis, the claim is not 
well grounded.  Specifically, there is no medical evidence 
suggesting that there was a permanent increase in low back 
problems in service.  See Maxson v. West, 12 Vet. App. 453, 
459-60 (1999) (burden on the appellant to show well grounded 
claim based on aggravation in service of preexisting disease 
or injury, including evidence of permanent increase of 
disability).  Again, the veteran is not competent to offer an 
opinion on the question of aggravation.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995)); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for DJD of the cervical spine, low back syndrome, 
and a bilateral hip disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that establishes a 
relationship between each disorder and service or some 
service-connected disability.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


Claims for Increased Disability Ratings

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service medical records showed that he was 
injured in June 1967 by a grenade explosion.  He sustained 
fragment wounds to both legs and contusions to the right 
anterior tibial artery.  There was no other evidence of 
arterial or nerve involvement.  Treatment consisted of 
debridement and suturing of the fragment wounds, ligation of 
the right anterior tibial artery, and arthrotomy of the left 
knee.  There was no major motor or sensory loss.  X-rays 
showed multiple retained foreign bodies in the soft tissues.  
The July 1968 separation examination confirmed the presence 
of a metallic fragment in the left knee joint.  

The veteran underwent a VA medical examination in November 
1968.  Attached to the report was a Standard Form 531, a form 
that depicted the anterior and posterior anatomical figure.  
The sheet indicated multiple places on the right and left 
lower extremities that were the sites of shrapnel wounds, and 
an associated radiographic report noted multiple metallic 
foreign bodies in both thighs, knees and legs.

In a January 1969 rating decision, the RO established service 
connection for residuals of shell fragment wounds to the left 
lower extremity and to the right lower extremity, assigning a 
20 percent and a 10 percent disability rating, respectively.  
In a May 1981 rating action, the RO awarded separate 10 
percent disability ratings for disabilities of the right 
thigh and pelvis, right calf, left thigh and knee, and left 
calf.  

In December 1990, the veteran sought increased ratings for 
his service-connected disabilities.  In connection with his 
claim, he underwent a VA orthopedic examination in April 
1991.  He complained of constant pain areas including the 
lower extremities.  The examiner commented that the veteran 
ambulated with a cane.  Examination revealed multiple healed 
scars over the legs and one-half inch atrophy in the left 
thigh and calf.  Knee flexion was slightly reduced and 
without pain.  Examination of the hips revealed decreased 
motion with pain on flexion.  X-rays revealed multiple 
shrapnel fragments scattered in both lower extremities.  The 
diagnosis was multiple shrapnel wounds to thighs, knees, and 
calves, with one-half inch atrophy in the left thigh and left 
calf.    

In May 1991, the veteran underwent a VA neurological 
examination.  He reported no new subjective complaints.  In 
addition to essentially identical findings as compared to the 
orthopedic examination, physical examination revealed 
somewhat reduced strength in the left quadriceps, a 
hypesthesia at the left popliteal fossa, and reduced or 
absent reflexes in the knees and ankles.  The diagnosis was 
chronic pain syndrome.  The examiner commented that the 
veteran had a history of shrapnel injury to both knees and 
prolapse of the L4-5 disc with pain in the back and legs of 
long duration.     

In September 1991, the RO continued the 10 percent disability 
rating for each shrapnel wound disability.  The veteran 
timely appealed that decision.  

The veteran was afforded another VA orthopedic examination in 
December 1994.  His complaints were essentially unchanged.  
Findings on examination of the hips were unchanged.  It was 
noted that X-rays showed metallic fragments in the area of 
the groin on the right and just medial to the lesser 
trochanter on the left.  Examination of the knees was 
essentially normal, with only mild tenderness and crepitus 
bilaterally.  X-ray findings were unchanged.  The examiner 
noted the presence of a markedly hypertrophic, nontender scar 
over the left midcalf, which was firmly adherent to the 
underlying muscle.  In addition, there was a mildly 
hypertrophic, nontender scar over the posterior aspect of the 
right calf, which was also adherent to the underlying muscle.  
The remaining scars were all nontender and nonadherent.  
Manual muscle testing revealed marked weakness throughout the 
pelvic girdle and thighs.  However, the examiner commented 
that other findings expected with such profound proximal 
muscle weakness were not present, such that the findings were 
more suggestive of hysterical weakness or incomplete 
cooperation on the veteran's part.  The diagnosis included 
bilateral hip pain secondary to retained periarticular 
shrapnel fragments bilaterally, bilateral thigh and knee pain 
secondary to multiple retained shrapnel fragments, and 
bilateral healed hypertrophic transverse scars over the mid 
calves.      

Also in December 1994, the veteran presented for a VA 
neurological examination.  His subjective complaints were 
largely unchanged.  Examination of the lower extremities 
revealed some reduction in strength in the iliopsoas due to 
pain and reduced ankle reflexes.  Otherwise, pertinent 
findings were essentially normal.    

In April 1995, the RO received a copy of a Social Security 
Administration (SSA) disability determination dated in 
October 1988.  The SSA determined that the veteran had not 
engaged in substantial gainful activity since September 15, 
1986, due to a chronic low back pain syndrome and a drinking 
problem with depression.  In response to an inquiry from the 
RO seeking the medical records associated with the veteran's 
disability claim, the SSA indicated in September 1997 that 
there was no record of the veteran filing an application.

VA medical records dated from March 1995 to January 1996 
showed continued medical treatment, to include physical 
therapy for the left knee disability, which provided minimal 
improvement.  

The veteran underwent another VA orthopedic examination in 
March 1996.  He described unchanged complaints in the lower 
extremities and continued to use a cane.  Examination of the 
knees revealed considerable limitation of motion bilaterally 
with pain, tenderness, and retropatellar pain.  The lower 
thigh measured 46 centimeters on the right and 40 centimeters 
on the left.  The calf measured 38 centimeters on the right 
and 36 centimeters on the left.  All of the scars over both 
lower extremities were tender to the touch.   

During the April 1996 VA orthopedic examination, the veteran 
added to his subjective complaints the report of constant 
soreness in the inguinal areas bilaterally for about two 
years.  He continued to use a cane, alternating between the 
right and left hands depending on his lower extremity 
symptoms.  On examination, there was marked limitation of 
knee flexion bilaterally.  There was also limitation of hip 
motion.  Palpation in all areas of the shell fragment wounds 
produced complaints of deep tenderness.  X-rays of the hips 
showed a small metallic density just inferior to the right 
ischium and just inferior and lateral to the left ischium.  
X-rays of the right knee revealed shrapnel in the soft tissue 
around the distal femur and proximal tibia.  Films of the 
left knee showed metallic fragments in the soft tissue at the 
proximal tibia, minimal narrowing of the medial articular 
space, and hypertrophic changes along the posterior surface 
of the patella.

Pursuant to the May 1997 Board remand, the RO advised the 
veteran in writing in June 1997 to provide identifying 
information for all VA and private medical providers from 
whom he had received care for any disability at issue since 
April 1996.  The RO received no response to this letter.  

During the October 1997 VA orthopedic examination, the 
veteran reported that he took Tylenol, Soma, and codeine 
three to five times per day for bone and joint problems.  He 
now used a cane in the right hand and wore a pull-on soft 
knee brace with patella cut-out on the left knee.  He 
reported bilateral knee pain with occasional swelling, worse 
on the left, and motion limited by pain.  With respect to the 
left knee, he also described left knee popping, buckling, and 
constant limping.  He denied any related weakness, 
instability, giving way, incoordination, or fatigability.  
When describing hip symptoms, the veteran referred to 
discomfort in the lower sacrum and lower lateral flank area 
bilaterally.  The examiner commented that the veteran's gait 
with the cane demonstrated a slight limp on left.  The pelvis 
was level.  There was some give-way weakness in the bilateral 
quadriceps, but the gastrocnemius was normal.  Active knee 
motion was from 0 to 70 degrees on the right and from 0 to 50 
degrees on the left, with flexion stopping due to complaints 
of pain bilaterally.  There was diffuse tenderness to 
palpation in all regions about the left knee.  Examination of 
the hips revealed reduced abduction bilaterally with 
complaints of lower back pain at the extremes of motion.  
There was no tenderness to palpation in the groin or upper 
trochanteric regions.  The examiner commented that, with 
respect to the lower extremities, functional impairment was 
rated as moderate with usage of the various areas, not 
including the pelvis.    

Also in October 1997, the veteran was afforded a VA 
neurological examination.  He related that his legs were 
constantly painful.  In addition, the legs fell asleep easily 
and became numb if he applied downward pressure.  He had 
occasional intense cramps in the hamstrings.  His feet were 
always cold.  Examination revealed decreased hair formation 
below the mid legs bilaterally.  The examiner was able to 
palpate the dorsalis pedis pulses but not the posterior 
tibial pulses.  There were no trophic changes on the feet, 
though they were somewhat cool.  Reflexes were 2+ at the 
knees and 1+ at the ankles.  Vibration and joint movement 
sense appeared normal.  There was a possible a slight 
decrease in light touch and pinprick sensation below the mid 
tibial areas.  The examiner commented that the veteran might 
have a very subtle peripheral neuropathy.  Electromyogram 
(EMG) and nerve conduction studies for the lower extremities 
performed in October 1997 were interpreted as normal.    

Pursuant to the Board's remand, the RO requested from the SSA 
the medical records associated with the veteran's disability 
determination.  The documents received in June 1999 primarily 
consisted of VA medical records dated from 1986 to 1988 and 
records associated with the veteran's 1987 worker's 
compensation claim.  These records did not contain evidence 
as to the current status of any service-connected disability.   

The veteran underwent a VA orthopedic examination in October 
1999.  The examiner stated that he reviewed the veteran's 
claims folder and medical file for the examination.  He also 
related that X-rays from the October 1997 VA examination 
showed metallic fragments in the soft tissues around the hips 
and the right knee and slight narrowing at the patellofemoral 
region in the left knee.  Since the October 1997 VA 
examination, the veteran had slightly more left knee swelling 
at times and more knee discomfort when walking.  There were 
essentially no changes in symptoms concerning the gunshot 
wound areas.  He continued to have pain in the lower sacral 
region and left lower flank, which he referred to as the left 
hip.  In addition, the scars were sensitive and could produce 
sharp pain if accidentally hit.  The examiner indicated that 
the veteran ambulated with a cane in the right hand with some 
limp on the left.  On examination, there was slight 
tenderness about the left thigh, left calf, left leg, right 
thigh, and right calf around the scar regions.  Inspection 
revealed slight soft tissue loss in the right calf region.  
There was some tissue adherence in the left calf.  
Examination of the left knee revealed motion from 5 to 100 
degrees.  There was slight to moderate tenderness about the 
medial aspect of the left knee and slight tenderness on the 
lateral aspect.  There was no palpable crepitation on active 
motion and essentially no effusion.  The cruciate and 
collateral ligaments were stable.  He had some pain medially 
on McMurray test on external rotation.  Deep tendon reflexes 
in the lower extremities were 2+ and symmetric.  The examiner 
stated that, with respect to the various multiple areas of 
shrapnel wounds, some with retained foreign bodies, 
functional impairment was mild.  With the exception of the 
left knee, joints were not affected, so there was no 
additional functional loss concerning range of motion.  There 
was no impaired muscle tone in any of the areas involved, 
swelling, pain on movement (with the exception of the left 
knee), or apparent tissue loss or atrophy in either buttock.  
With respect to the left knee, the examiner indicated that 
functional loss was rated as moderate to severe, with post-
traumatic arthrosis and the demonstrated loss of motion.         

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Traumatic Arthritis of the Left Knee, Residuals of a 
Shell Fragment Wound

The left knee disability is currently evaluated as 20 percent 
disabling under Diagnostic Code (Code) 5010, arthritis due to 
trauma, and by analogy to Code 5257, other impairment of the 
knee.  38 C.F.R. § 4.71a.  

The rating schedule specifies that traumatic arthritis is 
rated according to limitation of motion of the affected part, 
as degenerative arthritis under Code 5003.  Under Code 5260, 
a 20 percent rating is assigned when leg flexion is limited 
to 30 degrees.  A maximum schedular rating is 30 percent is 
awarded when leg flexion is limited to 15 degrees.  Under 
Code 5261, a 20 percent rating is warranted when leg 
extension is limited to 15 degrees.  A 30 percent evaluation 
is in order when leg extension is limited to 20 degrees.     
    
Pursuant to Code 5257, a 20 percent rating is assigned for 
moderate disability from recurrent subluxation or lateral 
instability of the knee.  The maximum rating, 30 percent, is 
in order if the disability is severe. 

The Board notes that the rating schedule contains other 
diagnostic codes that provide for a disability rating greater 
than 20 percent for knee disabilities.  However there is no 
evidence of ankylosis of the knee or nonunion or malunion of 
the tibia and fibula, such that Code 5256 and Code 5262, 
respectively, are not for application.  In addition, there is 
no evidence of recurrent subluxation or lateral instability 
in the left knee to warrant application of Code 5257.  
Finally, a review of the evidence reveals that, concerning 
range of motion, the left knee is primarily limited in 
flexion rather than extension.  Therefore, the Board finds 
that the veteran's left knee disability is most appropriately 
evaluated under Code 5260.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  VAOPGCPREC 
9-98.   

In this case, the October 1999 VA orthopedic examination 
report reveals left knee motion from 5 to 100 degrees with 
pain on motion.  The October 1997 VA orthopedic examination 
shows active left knee motion from 0 to 50 degrees, flexion 
stopping due to pain.  Even considering the effect of pain on 
range of motion, the left knee disability does not satisfy 
the criteria for a 20 percent evaluation, and certainly does 
not approach the criteria for a 30 percent disability rating 
under Code 5260.  38 C.F.R. § 4.7.  

With respect to other factors of functional loss and 
disability from arthritis, the veteran complains of left knee 
pain, occasional swelling, buckling, and popping.  
Objectively, there is diffuse, slight to moderate tenderness 
about the entire knee area and evidence of atrophy of the 
left thigh and calf compared to the opposite side, with some 
weakness in the quadriceps.  X-rays show degenerative changes 
in the knee, as well as retained metallic fragments.  There 
is no objective evidence of joint deformity, swelling, 
incoordination, crepitation, or muscle spasm.  The Board 
acknowledges that the October 1999 VA examiner's conclusion 
that there was moderate to severe functional loss associated 
with the left knee.  However, considering the disability 
picture demonstrated by this evidence in light of the 
limitation of motion discussed above, the Board cannot 
conclude that a disability rating greater than 20 percent is 
warranted. Id.; DeLuca, 8 Vet. App. at 206.  

The Board acknowledges that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  However, in discussed above, the RO 
evaluated the disability under Code 5257 by analogy only.  
There is no objective evidence of recurrent subluxation or 
lateral instability of the left knee.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for traumatic arthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Codes 5010 and 5260.  


2.  Muscle Injuries

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating schedule for muscle 
injuries, effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(1997) (codified at 38 C.F.R. pt. 4).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998). 

The Board notes that, in its April 1998 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In any event, a thorough review of 
the amendments reveals few substantive changes to the rating 
schedule and other applicable regulation sections, such that 
the amended version of the regulation is not more favorable 
to the veteran.    

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999); 38 C.F.R. § 4.50 (1996).  Again, functional 
loss must be considered for any musculoskeletal disability.  
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 206.  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (1999); 38 C.F.R. § 4.56 (1996).  

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue. Id.  

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id.   

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.  

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.  

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (1999); 38 C.F.R. § 4.54 (1996).  The 
previous version of the rating schedule provides for eight 
anatomical regions, including the thigh region (three muscle 
groups) and the pelvic girdle region (three muscle groups).  
38 C.F.R. § 4.54 (1996).  Muscle injuries in the same 
anatomical region, i.e., the pelvic girdle and thigh, will 
not be combined.  Rather, the rating for the major group is 
elevated to the next disability level, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (1996).  Generally, two or 
more severe muscle injuries affection the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at an "intermediate" angle.  
38 C.F.R. § 4.55(b) (1996).         

The amended version of the rating schedule provides for five 
anatomical regions, including the pelvic girdle and thigh 
(six muscles groups, Codes 5313 through 5318).  38 C.F.R. § 
4.55(b) (1999).  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must generally be 
lower than the evaluation for unfavorable ankylosis of that 
joint.  38 C.F.R. § 4.55(d) (1999).  For compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (1999).      

a.  Shrapnel Wound to the Right Thigh and Right Pelvis 
with Retained Foreign Body, Muscle Group XV

The residuals of the shrapnel wound to the right thigh and 
pelvis, Muscle Group XV, is currently evaluated as 10 percent 
disabling under Code 5315.  38 C.F.R. § 4.73.  Muscle Group 
XV consists of the mesial thigh group and functions in the 
flexion and adduction of the hip and in the flexion of the 
knee.  A 10 percent rating is assigned for moderate 
disability of this muscle group.  A 20 percent rating is 
assigned for moderately severe disability. 

In this case, the veteran generally complains of constant 
pain, occasional intense cramping, and sensitive scars.  
Objectively, the evidence reveals retained metallic body 
around the right ischium, some limitation of hip motion due 
to pain associated with the retained metallic body, some 
weakness in the quadriceps, and slight tenderness to 
palpation over the right thigh.  The October 1999 VA examiner 
opined that resulting functional impairment was mild.  There 
is no evidence of impaired muscle tone, swelling, or tissue 
loss in the right thigh.  In addition, there is no tenderness 
to palpation in the groin or the upper trochanteric regions 
and no atrophy or tissue loss in the buttock.  Considering 
the criteria set forth above, the Board cannot conclude that 
the overall disability picture more nearly approximates the 
criteria for moderately severe disability to warrant the 20 
percent rating under Code 5315.  38 C.F.R. § 4.7.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for 
residuals of a shrapnel wound to the right thigh and right 
pelvis with retained foreign body.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56(d), 4.73, Code 
5315 (1999); 38 C.F.R. §§ 4.56, 4.73, Code 5315 (1996).       

b.  Shrapnel Wound to the Left Thigh 
with Retained Foreign Body, Muscle Group XIII

The residuals of the shrapnel wound to the left thigh, Muscle 
Group XIII, with retained foreign body, is currently 
evaluated as 10 percent disabling under Code 5313.  38 C.F.R. 
§ 4.73.  Muscle Group XIII consists of the posterior thigh 
group and the hamstring complex.  It functions in hip 
extension, knee flexion, outward and inward rotation of a 
flexed knee, and synchronizing simultaneous flexion or 
extension of the hip and knee.  A 10 percent rating is 
assigned when there is moderate disability of this muscle 
group.  A 30 percent rating is warranted when the disability 
is moderately severe.     

The Board notes that in its February 2000 supplemental 
statement of the case, the RO indicated that the disability 
remained 0 percent disabling.  A thorough review of the 
claims folder reveals that the disability has been evaluated 
as 10 percent disabling for many years.  Thus, the statement 
in the supplemental statement of the case may have been a 
simple clerical error or may have been an attempt to reduce 
the disability evaluation.  In the latter situation, the 
Board emphasizes that the RO would have to have issued a 
rating action in which it proposed to reduce the disability 
rating.  38 C.F.R. § 3.105(e).  Because such action was not 
taken here, the disability rating is not reduced and remains 
10 percent.    

The veteran's subjective complaints are essentially the same 
as for the right thigh.  Objectively, there is evidence is 
also essentially identical, revealing some limitation of hip 
motion due to pain associated with the retained metallic body 
around the left ischium, some weakness in the quadriceps, 
some atrophy when compared to the right thigh, and slight 
tenderness about the left thigh in the area of the scars.  
Again, there is no evidence of impaired muscle tone, 
swelling, or tissue loss in the right thigh, no tenderness to 
palpation in the groin or the upper trochanteric regions, and 
no atrophy or tissue loss in the buttock.  The October 1999 
VA examiner opined that resulting functional impairment in 
the left thigh was also mild.  As with the right thigh 
disability, the Board does not find that the overall 
disability picture more nearly approximates the criteria for 
moderately severe disability to warrant a 30 percent rating 
under Code 5313.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for shrapnel wound 
to the left thigh with retained foreign body.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56(d), 
4.73, Code 5315 (1999); 38 C.F.R. §§ 4.56, 4.73, Code 5313 
(1996). 

c.  Shrapnel Wound to the Right Calf 
with Retained Foreign Body, Muscle Group XI

The shrapnel wound to the right calf, Muscle Group XI, is 
currently evaluated as 10 percent disabling under Code 5311.  
38 C.F.R. § 4.73.  Muscle Group XI consists of the posterior 
and lateral crural muscles, and the muscles of the calf.  The 
group functions in propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  A 10 percent rating is awarded when 
there is moderate disability of this muscle group.  
Moderately severe disability warrants a 20 percent rating.   

Subjectively, the veteran complaints of constant pain and 
sensitive scars.  Objectively, the evidence reveals slight 
soft tissue loss in the calf, slight tenderness around the 
scar region, and a scar that is adherent to the underlying 
muscle.  There is no impaired muscle tone, swelling, or pain 
on movement.  The October 1999 VA examiner opined that 
resulting functional impairment was mild.  With the exception 
of the adherent scar, the findings associated with the right 
calf disability seem to fall squarely within the criteria for 
the existing 10 percent rating.  Thus, the Board does not 
conclude that the overall disability picture more closely 
resembles the criteria for moderately severe disability 
required for a 20 percent evaluation.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for shrapnel wound to the right calf with retained 
foreign body.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.56(d), 4.73, Code 5315 (1999); 
38 C.F.R. §§ 4.56, 4.73, Code 5311 (1996). 

d.  Shrapnel Wound to the Left Leg 
with Retained Foreign Body, Muscle Group XI 

The residuals of the shrapnel wound to the left leg, Muscle 
Group XI, are currently evaluated as 10 percent disabling 
under Code 5311.  38 C.F.R. § 4.73.  Again, a 10 percent 
rating is awarded under Code 5311 when there is moderate 
disability of this muscle group.  Moderately severe 
disability warrants a 20 percent rating.     

As with the right calf, the veteran's subjective complaints 
on the left are constant pain and sensitive scars.  
Similarly, the objective evidence shows some atrophy when 
compared to the right calf, slight tenderness about the areas 
of the scars, and a scar that is adherent to the underlying 
muscle.  There is no impaired muscle tone, swelling, or pain 
on movement.  The October 1999 VA examiner also found only 
mild functional loss.  Again, the Board cannot conclude that 
the presence of the adherent scar is sufficient to elevate 
the overall disability picture to a level of moderately 
severe disability to warrant a 20 percent disability.  
38 C.F.R. § 4.7.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for shrapnel wound to the left leg 
with retained foreign body.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56(d), 4.73, Code 5315 
(1999); 38 C.F.R. §§ 4.56, 4.73, Code 5311 (1996). 



ORDER

Service connection for DJD of the cervical spine is denied.  

Service connection for low back syndrome is denied.  

Service connection for a bilateral hip disorder is denied.  

Entitlement to a disability rating greater than 20 percent 
for traumatic arthritis of the left knee, residuals of a 
shell fragment wound is denied.    

Entitlement to a disability rating greater than 10 percent 
for shrapnel wound to the right thigh and right pelvis with 
retained foreign body, Muscle Group XV, is denied.  

Entitlement to a disability rating greater than 10 for 
shrapnel wound to the left thigh with retained foreign body, 
Muscle Group XIII, is denied.  

Entitlement to a disability rating greater than 10 percent 
for shrapnel wound to the right calf with retained foreign 
body, Muscle Group XI, is denied.    

Entitlement to a disability rating greater than 10 percent 
for shrapnel wound to the left leg with retained foreign 
body, Muscle Group XI, is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



